 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    ANGEL A. MEJIA,                                   Case No. 1:18-cv-00220-DAD-BAM
12                       Plaintiff,                     FINDINGS AND RECOMMENDATIONS
                                                        REGARDING DISMISSAL OF ACTION FOR
13           v.                                         FAILURE TO PROSECUTE
14    STATE OF CALIFORNIA,                              FOURTEEN (14) DAY DEADLINE
15                       Defendant.
16

17          I.      Background

18          Plaintiff Angel A. Mejia (“Plaintiff”) is proceeding pro se and in forma pauperis in this

19   civil rights action under 42 U.S.C. § 1983. On April 18, 2018, the Court issued a screening order

20   granting Plaintiff leave to file an amended complaint within thirty (30) days. (Doc. No. 7.) On

21   June 4, 2018, when Plaintiff failed to file an amended complaint, the Court issued findings and

22   recommendations that this action be dismissed with prejudice based on Plaintiff’s failure to obey

23   a court order and failure to state a claim. (Doc. No. 8.) On June 18, 2018, the Court’s findings

24   and recommendations were returned as “Undeliverable, Attempted, Not Known, Unable to

25   Forward.” To date, Plaintiff has not filed an amended complaint, a notice of change of address,

26   or otherwise communicated with the Court.

27          II.     Discussion

28          Plaintiff is required to keep the Court apprised of his current address at all times. Local
                                                       1
 1   Rule 183(b) provides:

 2           Address Changes. A party appearing in propria persona shall keep the Court and
 3           opposing parties advised as to his or her current address. If mail directed to a
             plaintiff in propria persona by the Clerk is returned by the U.S. Postal Service, and
 4           if such plaintiff fails to notify the Court and opposing parties within sixty-three (63)
             days thereafter of a current address, the Court may dismiss the action without
 5           prejudice for failure to prosecute.
 6   Federal Rule of Civil Procedure 41(b) also provides for dismissal of an action for failure to
 7   prosecute.1
 8           According to the Court’s docket, Plaintiff’s address change was due no later than August
 9   20, 2018. Plaintiff has failed to file a change of address and he has not otherwise been in contact
10   with the Court. “In determining whether to dismiss an action for lack of prosecution, the district
11   court is required to weigh several factors: (1) the public’s interest in expeditious resolution of
12   litigation; (2) the court’s need to manage its docket; (3) the risk of prejudice to the defendants;
13   (4) the public policy favoring disposition of cases on their merits; and (5) the availability of less
14   drastic sanctions.” Carey v. King, 856 F.2d 1439, 1440 (9th Cir. 1988) (internal quotation marks
15   and citation omitted); accord Omstead v. Dell, Inc., 594 F.3d 1081, 1084 (9th Cir. 2010); In re
16   Phenylpropanolamine (PPA) Products Liability Litigation, 460 F.3d 1217, 1226 (9th Cir. 2006).
17   These factors guide a court in deciding what to do, and are not conditions that must be met in
18   order for a court to take action. In re PPA, 460 F.3d at 1226 (citation omitted).
19           Given Plaintiff’s failure to respond to this Court’s order, the expeditious resolution of
20   litigation and the Court’s need to manage its docket weigh in favor of dismissal. Id. at 1227.
21   More importantly, given the Court’s apparent inability to communicate with Plaintiff, there are no
22   other reasonable alternatives available to address Plaintiff’s failure to prosecute this action and his
23   failure to apprise the Court of his current address. Id. at 1228–29; Carey, 856 F.2d at 1441. The
24   Court will therefore recommend that this action be dismissed based on Plaintiff’s failure to
25   prosecute this action.
26   ///
27
     1
      Courts may dismiss actions sua sponte under Rule 41(b) based on the plaintiff’s failure to prosecute. Hells Canyon
28   Pres. Council v. U. S. Forest Serv., 403 F.3d 683, 689 (9th Cir. 2005) (citation omitted).
                                                               2
 1          III.    Conclusion and Recommendation

 2          Based on the foregoing, IT IS HEREBY ORDERED that the Findings and

 3   Recommendations issued on June 4, 2018, be VACATED (Doc. No. 8.) Furthermore, the Court

 4   HEREBY RECOMMENDS that this action be dismissed, without prejudice, based on Plaintiff’s

 5   failure to prosecute. Fed. R. Civ. P. 41(b); Local Rule 183(b).

 6          These Findings and Recommendations will be submitted to the United States District

 7   Judge assigned to the case, under the provisions of 28 U.S.C. § 636(b)(l). Within fourteen (14)

 8   days after being served with these Findings and Recommendations, Plaintiff may file written

 9   objections with the Court. The document should be captioned “Objections to Magistrate Judge’s

10   Findings and Recommendations.” Plaintiff is advised that failure to file objections within the

11   specified time may result in the waiver of the “right to challenge the magistrate’s factual

12   findings” on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing Baxter v.

13   Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

14
     IT IS SO ORDERED.
15

16      Dated:     November 6, 2018                           /s/ Barbara    A. McAuliffe             _
                                                        UNITED STATES MAGISTRATE JUDGE
17

18

19

20
21

22

23

24

25

26
27

28
                                                       3
